In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-02-00039-CR
______________________________


SAMMY LEE KIZZEE, JR., Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 204th Judicial District Court
Dallas County, Texas
Trial Court No. F01-73521-Q





Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Ross

MEMORANDUM OPINION

	Sammy Lee Kizzee, Jr., (a/k/a Eddie Walker) (1) appeals his conviction for a robbery
allegedly committed January 17, 2001, at a Super 8 Motel in Dallas, Texas.  In his sole
point of error regarding this appeal, Kizzee contends the trial court erred by denying his
requested jury instruction on how the jury should determine whether the victim's fear was
reasonable.
	Kizzee was charged by indictment for three separate robberies.  Those causes were
consolidated for trial, and the jury found Kizzee guilty in each case.  The cases have been
appealed separately, but were consolidated by the parties for purposes of briefing before
this Court.  The other two appeals are appellate cause numbers 06-02-00035-CR and
06-02-00038-CR.
	Since the issue and the arguments raised in this case are identical to an issue and
the arguments presented in his other appeals, for the reasons stated in Kizzee v. State,
No. 06-02-00035-CR, we find the trial court did not err by denying Kizzee's requested jury
instruction in the case at bar on the reasonableness of the victim's fear.

	We affirm the trial court's judgment.

							Donald R. Ross
							Justice

Date Submitted:	January 17, 2003
Date Decided:	February 11, 2003

Do Not Publish
1. In Cause Number 06-02-00035-CR, the defendant's name is listed as Sammy
Kizzee, a/k/a Eddie Walker in the indictment and as Sammy Kizzee in the judgment.  In
Cause Number 06-02-00038-CR, it is listed as Eddie Walker in the indictment and as
Eddie Walker Sammy Lee Kizzee in the judgment.  In Cause Number 06-02-00039-CR,
it is listed as Sammy Lee Kizzee Jr. in the indictment and in the judgment.  We will refer
to him as Sammy Kizzee.


t-family: 'Times New Roman', serif">MEMORANDUM OPINION

            Mario Anthony Gamboa appeals from his conviction by a jury for the offense of aggravated
assault with a deadly weapon on a public servant.  Two cases were tried together.  The jury assessed
Gamboa's punishment at thirty-five years' imprisonment for the count in this case.  The trial court
sentenced Gamboa consistent with the jury's verdict.  The cases have been appealed separately, but
have been briefed together.
            Because the briefs and arguments raised therein are identical in both appeals, for the reasons
stated in Gamboa v. State, No. 06-04-00157-CR, we likewise resolve the issues in this appeal in
favor of the State.
            We affirm the judgment of the trial court.


                                                                                    Josh R. Morriss, III
                                                                                    Chief Justice

Date Submitted:          August 23, 2005
Date Decided:             August 24, 2005

Do Not Publish